DETAILED ACTION
The applicant’s amendment filed on May 17, 2022 was received.  Claims 1 and 6 were amended.  New claims 12-17 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment filed May 17, 2022, the Examiner withdraws the previously set forth rejection of claims 1, 2 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida as detailed in the Office action dated February 17, 2022.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (WO 2014/051032A1, cited by Applicant; see English machine translation already of record).
Regarding claims 1, 2 and 16, Yoshida teaches a slurry capable of producing a uniform active material layer, wherein the slurry includes either a positive or negative electrode active material, an inorganic solid electrolyte, a binder composed of an ion conductive polymer, an alkali metal salt, a conducting agent, and a dispersion medium. (see paragraphs 7, 71, 89, and 94).  As a dispersion medium, diisobutyl ketone may be used (ketone compound dispersion medium in which two aliphatic groups each having 4 or more carbon atoms are bonded to a carbonyl group; branched chain structure) (see paragraph 39).  As an inorganic solid electrolyte, P2S5 and Li2S may be used (sulfide-based solid electrolyte) (see paragraph 19).  The conducting agent may be a carbon powder such as acetylene black, carbon black or graphite (carbonaceous material) (see paragraph 88).
An exemplary slurry for a positive electrode active material layer includes 100 parts of positive electrode active material, 150 parts of inorganic solid electrolyte, 3 parts of an ionic conductive polymer, 1.5 parts of a lithium salt (see paragraph 111).  Although the exemplary slurry includes 13 parts of conductive agent, Yoshida more broadly teaches that the amount of conductive agent may be 0.1 to 20 parts by weight with respect to 100 parts by weight of the positive electrode active material (see paragraph 89).  Thus, the total solid content of the slurry may be from 254.6 parts to 274.5 parts depending on the amount of conductive agent.
The positive electrode active material may thus constitute from approximately 36.4% to approximately 39.3% by mass of the solid content .
The inorganic solid electrolyte may constitute from approximately 54.6% to approximately 58.9% by mass of the solid content.
The conductive agent may constitute from approximately 0.4% to approximately 7.3% by mass of the solid content.
It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
	Regarding claim 5, Yoshida teaches that in the exemplary positive electrode active material layer, the particle size of the electrode active material is, on average, an order of magnitude larger than the particle size of the inorganic solid electrolyte (see paragraph 111).
	Regarding claim 12, Yoshida teaches that as a dispersion medium, diisobutyl ketone may be used (see paragraph 39).  Diisobutyl ketone is a positional isomer of di (sec-butyl) ketone and di (t-butyl) ketone and would be expected to exhibit similar properties to di (sec-butyl) ketone and di (t-butyl) ketone.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (see MPEP § 2144.09).

Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1, 2 and 5 above, and further in view of Makino et al. (hereinafter “Makino”) (JP 2016-139511A, cited by Applicant; see English machine translation already of record).
Regarding claims 3 and 4, Yoshida does not explicitly teach that the dispersion medium includes a non-polar dispersion medium, and, in particular, a saturated aliphatic hydrocarbon compound.
Makino teaches a dispersion medium that includes two solvents – a first solvent that dissolves binder polymer particles, and a second solvent that does not dissolve binder polymer particles (see paragraphs 31 and 76).  The first solvent may comprise a ketone solvent (see paragraph 89).  The second solvent may comprise an aliphatic solvent (non-polar dispersion medium) such as octane (a saturated aliphatic hydrocarbon compound) (see paragraph 99).  It would have been obvious to one of ordinary skill in the art to have utilized the two solvent dispersion medium of Makino in the slurry of Yoshida because Makino teaches that the surface of the binder polymer particles is dissolved, so that the wettability is enhanced, and the binding property of the polymer particles to the inorganic solid electrolyte is improved (see paragraph 76).
Regarding claim 13, Yoshida does not explicitly teach that the dispersion medium includes a non-polar dispersion medium.  
Makino teaches a dispersion medium that includes two solvents – a first solvent that dissolves binder polymer particles, and a second solvent that does not dissolve binder polymer particles (see paragraphs 31 and 76).  The first solvent may comprise a ketone solvent (see paragraph 89).  The second solvent may comprise an aliphatic solvent (non-polar dispersion medium) such as octane (a saturated aliphatic hydrocarbon compound) (see paragraph 99).  It would have been obvious to one of ordinary skill in the art to have utilized the two solvent dispersion medium of Makino in the slurry of Yoshida because Makino teaches that the surface of the binder polymer particles is dissolved, so that the wettability is enhanced, and the binding property of the polymer particles to the inorganic solid electrolyte is improved (see paragraph 76).
Although Makino does not teach the relative amounts of the first and second solvents, Makino does teach that the content of the dispersion medium in the solid electrolyte composition can be any amount depending on the balance between the viscosity of the solid electrolyte composition and the drying load (see paragraph 101).  Makino thus establishes that the content of the dispersion medium in the solid electrolyte composition is a known result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP § 2144.05).


Claims 6, 7, 10, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1, 2 and 5 above, and further in view of Lim et al. (hereinafter “Lim”) (U.S. Pub. 2018/0323469A1, already of record).
Regarding claims 6, 7 and 17, Yoshida teaches a slurry capable of producing a uniform active material layer, wherein the slurry includes either a positive or negative electrode active material, an inorganic solid electrolyte, a binder composed of an ion conductive polymer, an alkali metal salt, a conducting agent, and a dispersion medium. (see paragraphs 7, 71, 89, and 94).  As a dispersion medium, diisobutyl ketone may be used (ketone compound dispersion medium in which two aliphatic groups each having 4 or more carbon atoms are bonded to a carbonyl group; branched chain structure) (see paragraph 39).  As an inorganic solid electrolyte, P2S5 and Li2S may be used (sulfide-based solid electrolyte) (see paragraph 19).  The conducting agent may be a carbon powder such as acetylene black, carbon black or graphite (carbonaceous material) (see paragraph 88).
An exemplary slurry for a positive electrode active material layer includes 100 parts of positive electrode active material, 150 parts of inorganic solid electrolyte, 3 parts of an ionic conductive polymer, 1.5 parts of a lithium salt (see paragraph 111).  Although the exemplary slurry includes 13 parts of conductive agent, Yoshida more broadly teaches that the amount of conductive agent may be 0.1 to 20 parts by weight with respect to 100 parts by weight of the positive electrode active material (see paragraph 89).  Thus, the total solid content of the slurry may be from 254.6 parts to 274.5 parts depending on the amount of conductive agent.
The positive electrode active material may thus constitute from approximately 36.4% to approximately 39.3% by mass of the solid content .
The inorganic solid electrolyte may constitute from approximately 54.6% to approximately 58.9% by mass of the solid content.
The conductive agent may constitute from approximately 0.4% to approximately 7.3% by mass of the solid content.
It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Yoshida is silent as to a preliminary dispersing step followed a mixing step.
Lim teaches a process for preparing an electrode for an all-solid state battery in which a slurry is obtained by dispersing first and second solid electrolyte raw materials in a solvent, and then a composite powder in which a solid electrolyte and an electrode active material are uniformly dispersed by continuously adding the electrode active material in the slurry and mixing and drying the resulting mixture (see paragraph 69).  Since the electrode active material is added and mixed during the process of preparing the solid electrolyte from the first raw material and the second raw material, the solid electrolyte and the electrode active material may be uniformly dispersed as compared to the related art (see paragraph 70).  It would have been obvious to one of ordinary skill in the art to have adapted the process of Lim to the slurry of Yoshida in order to more uniformly disperse the solid electrolyte and the electrode active material.
Regarding claims 10 and 11, Yoshida teaches that a slurry for a positive electrode active material layer may be applied to the surface of a current collector and dried to produce a positive electrode (see paragraph 113).  Likewise, a slurry for a negative electrode active material layer may be applied to the surface of another current collector and dried to produce a negative electrode (see paragraph 114).  Next, a slurry for a solid electrolyte layer is applied to the surface of the positive electrode active material layer and dried to form a solid electrolyte layer (see paragraph 115).  Finally, the negative electrode active material layer is bonded and pressed to the solid electrolyte layer laminated on the surface of the positive electrode active material layer to obtain an all-solid state battery (see paragraph 116).
Regarding claim 14, Yoshida teaches that as a dispersion medium, diisobutyl ketone may be used (see paragraph 39).  Diisobutyl ketone is a positional isomer of di (sec-butyl) ketone and di (t-butyl) ketone and would be expected to exhibit similar properties to di (sec-butyl) ketone and di (t-butyl) ketone.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (see MPEP § 2144.09).

Claims 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida and Lim as applied to claims 6, 7, 10 and 11 5 above, and further in view of Makino et al. (hereinafter “Makino”) (JP 2016-139511A, cited by Applicant; see English machine translation already of record).
Regarding claims 8 and 9, Yoshida does not explicitly teach that the dispersion medium includes a non-polar dispersion medium, and, in particular, a saturated aliphatic hydrocarbon compound.
Makino teaches a dispersion medium that includes two solvents – a first solvent that dissolves binder polymer particles, and a second solvent that does not dissolve binder polymer particles (see paragraphs 31 and 76).  The first solvent may comprise a ketone solvent (see paragraph 89).  The second solvent may comprise an aliphatic solvent (non-polar dispersion medium) such as octane (a saturated aliphatic hydrocarbon compound) (see paragraph 99).  It would have been obvious to one of ordinary skill in the art to have utilized the two solvent dispersion medium of Makino in the slurry of Yoshida because Makino teaches that the surface of the binder polymer particles is dissolved, so that the wettability is enhanced, and the binding property of the polymer particles to the inorganic solid electrolyte is improved (see paragraph 76).
Regarding claim 14, Yoshida does not explicitly teach that the dispersion medium includes a non-polar dispersion medium.  
Makino teaches a dispersion medium that includes two solvents – a first solvent that dissolves binder polymer particles, and a second solvent that does not dissolve binder polymer particles (see paragraphs 31 and 76).  The first solvent may comprise a ketone solvent (see paragraph 89).  The second solvent may comprise an aliphatic solvent (non-polar dispersion medium) such as octane (a saturated aliphatic hydrocarbon compound) (see paragraph 99).  It would have been obvious to one of ordinary skill in the art to have utilized the two solvent dispersion medium of Makino in the slurry of Yoshida because Makino teaches that the surface of the binder polymer particles is dissolved, so that the wettability is enhanced, and the binding property of the polymer particles to the inorganic solid electrolyte is improved (see paragraph 76).
Although Makino does not teach the relative amounts of the first and second solvents, Makino does teach that the content of the dispersion medium in the solid electrolyte composition can be any amount depending on the balance between the viscosity of the solid electrolyte composition and the drying load (see paragraph 101).  Makino thus establishes that the content of the dispersion medium in the solid electrolyte composition is a known result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
As demonstrated by Examples A-1 and A-5 of the present application, a content of the conductive auxiliary agent of 3% by mass or less with respect to 100% by mass of solid components of the composition for forming an active material layer results in better compatibility between ion conductivity and electron conductivity.  In other words, unexpectedly superior results can be achieved by the technical feature of amendment claim 1.

In response to Applicant’s arguments, please consider the following comments:
Examples A-1 and A-5 do not provide sufficient evidence of unexpected results over the prior art.  As a preliminary matter, Example A-1 provides a content of the conductive auxiliary agent that is 2% by mass.  Example A-5 provides a content of the auxiliary agent that is 4% by mass.  A single data point at 2% by mass cannot fairly represent the entirely of the claimed range of 3% by mass or less, particularly when the claimed range provides not lower boundary.  Additionally, the scope of claim 1 is far broader than that of Example A-1.  Examples A-1 provides only a single exemplary solid electrolyte, a single exemplary active material, a single exemplary dispersion medium, and a single exemplary conductive auxiliary agent, while claim 1 encompasses a near limitless combination of these materials, placing compositional limitations on only the solid electrolyte – which must be sulfide based – and on the dispersion medium – which must include at least one ketone compound in which two aliphatic groups each having 4 or more carbon atoms are bonded to a carbonyl group.  Example A-1 also only provides these materials in a single particular mixing ratio, whereas claim 1 permits 5% to 99.5% by mass of a total content of the sulfide-based solid electrolyte and active material, with a positive electrode active material constituting 10% to 95% by mass, and a negative electrode active material constituting 10% to 80% by mass.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (see § MPEP 716.02(d)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727